DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on March 11, 2022. 
Claims 1-6, 11-14, and 18-20 have been canceled. 
Claims 7, 9-10, 15-16, and 17 have been amended. 
Claims 7-10 and 15-17 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed March 11, 2022, with respect to Claims 4, 10, and 12-15 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities of claims 10 and 15, and has canceled claims 4 and 12-15. 
Applicant’s arguments, see Pg. 9-10, filed March 11, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has canceled claims 1-6, 11-14 and 18-20. Applicant has included the allowable subject matter indicated in the previous Office action to claims 7 and 16. 
Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claims 1-20, Applicant has canceled claims 1-6, 11-14, and 18-20. However, the amendments to claims 7, and 15-17 have introduced new indefiniteness issues. 
Claim Objections
Claims 15-17 are objected to because of the following informalities: 
Regarding claim 15, “The CT scanner of claim 14” should be changed to “The CT scanner of claim 7” in order to correct the dependency. 
Regarding claim 16, “X-ary” in line 14 and “the X-ray” in line 21 should be changed to “”X-ray” and “the X-ray source” in order to correct a minor informality.
Regarding claim 17, “the X-ray source of the CT scanner” in line 2 should be changed to “the X-ray source” in order to clarify that the X-ray source is the same X-ray source recited in claim 16. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “motion of the rotating gantry” renders the claim indefinite. The claim does not recite limitations directed to defining the motion of the rotating 
Claim 7 recites the limitation "the aperture" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The claim states that the curved structure has two or more apertures but does not define which aperture is considered as the aperture. The Examiner has interpreted the limitation as “one of the two or more apertures”. Claims 8-10, and 15 are rejected by virtue of the dependency. 
Regarding claim 16, the claim recites the limitations "the whole X-ary detector" in lines 13-14 and “the opening” in line 22.  There is insufficient antecedent basis for these limitations in the claim. The Examiner has interpreted the limitation as “the X-ray detector” and “the gap”. 
The claim recites “a first portion of a revolution around the CT bore” and “a second portion of the revolution around the CT bore” which renders the claim indefinite. The revolution around the CT bore is not defined or recited by the claim. The claim does not define what structure revolves around the bore or how the revolution occurs. In [0028] of the specification, the gantry rotates the source and the detector along a path around the bore. In [0034] of the specification, the X-ray source is deactivated along the rest of the gantry revolution. The Examiner has interpreted the claim as “A computed tomography (CT) scanner, comprising: 
a CT bore; 

 an X-ray detector; 
a gantry including the X-ray source and the X-ray detector and configured to rotate the X-ray source and the X-ray detector around the CT bore;
one or more processors; and 
an X-ray filter including: 
a curved structure for positioning around the CT bore, the curved structure (i) formed of a metal capable of blocking X-rays emitted by the X-ray source, and (ii) including a copper-filled aperture for allowing a portion of X-rays emitted by the X-ray source to enter the CT bore when the X-ray source is aligned with the copper-filled aperture, the copper-filled aperture having a breadth such that the portion of X-rays entering the CT bore through the aperture, when the X-ray source is a aligned with a center of the aperture, excite the whole X-ary detector, the curved structure having a gap , arranged opposite to the aperture across the CT bore, such that an X-ray detector of the CT scanner is exposed to the portion of X-rays emitted by the X-ray source and entering the CT bore through at least one of the two or more aperture, 
the one or more processors are configured to activate the X-ray source along a first portion of the rotation around the CT bore when the X-ray source is aligned with the curved structure, and deactivate the X-ray source along a second portion of the revolution around the CT bore when the X-ray source is aligned with the gap”. Claim 17 is rejected by virtue of its dependency. 
Allowable Subject Matter
s 7-10, and 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Baek (U.S. 2015/0016587; notated as Baek ‘587), Baek (U.S. 2015/0036787; notated as Baek ‘787), O’Loughlin (U.S. 2012/0243657), and Ionasec (U.S. 2018/0060490). 
Regarding claim 7, as best understood:
Baek ‘587 discloses a computed tomography scanner, comprising: 
a CT bore (Fig. 1, 110a); 
a rotating gantry (Fig. 1, 110) including an X-ray source (Fig. 2A-2B and Fig. 3A-3B, 101) and an X-ray detector (Fig. 2A-2B and Fig. 3B, 104) positioned opposite to one another (Fig. 3B, source 101 opposite from detector 104) across the CT bore (Fig. 1, 110a) and configured to rotate the X-ray source and the X-ray detector around the CT bore; 
one or more processors (Fig. 4, 410); and
 an X-ray filter (Fig. 2A-2B, 102; Fig. 3A-3B, 102a and 102b) including: 
a curved structure (Fig 2A-2b, curved collimator 102; Fig. 3A-3B, curved collimator plates 102a and 102b) for positioning around the CT bore (Fig. 1 and Fig. 2A-Fig. 2B, collimator 102 positioned on gantry 110 and around opening 110a), the curved structure (i) capable of blocking X-rays emitted by the X-ray source ([0037], collimator limits the irradiation area of X-rays that irradiated from the X-ray source), and (ii) including two or more apertures (Fig. 2A-2B and Fig. 3A, collimator 102 has multiple slits; [0037] and [0041], plurality of slits), each aperture of the two or more apertures 
the curve structure having a gap (Fig. 2A and 3B, opening between collimator 102 and detector 104), arranged opposite to the two or more apertures across the CT bore (Fig. 3B, opening located opposite of collimator 102a and 102b), such that the X-ray detector is exposed to X-rays emitted by the X-ray source and entering the CT bore through at least one of the two or more apertures.
Baek ‘787 teaches rotating gantry configured to rotate the X-ray source and the X-ray detector around the CT bore ([0048], rotatable gantry); the curved structure (Fig. 5, 120) formed of a metal ([0038], radiation absorbing material such as lead or tungsten) capable of blocking X-rays ([0038], block portions made of material that limits the direction and diffusion of radiation) emitted by the X-ray source (Fig. 5, 200).
Ionasec teaches one or more microphones ([0077], Microphone) positioned at one or more predefined positions around the CT bore for recording audio signals associated with the rotation of the X-ray source ([0077]-[0078], Microphone can be used calculate rotation time).
However, the combination of Baek ‘587, Baek ‘787, and Ionasec fails to disclose the one or more processors configured to: monitor a position of the X-ray source using the audio signals recorded by the one or more microphones; and actuate the X-ray source based on the position of the X-ray source.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed 
Regarding claim 16, as best understood:
Baek ‘587 discloses a computed tomography scanner, comprising: 
a CT bore (Fig. 1, 110a); 
an X-ray source (Fig. 2A-2B and Fig. 3A-3B, 101); 
an X-ray detector (Fig. 2A-2B and Fig. 3B, 104); 
one or more processors (Fig. 4, 410); and
 an X-ray filter (Fig. 2A-2B, 102; Fig. 3A-3B, 102a and 102b) including: 
curved structure (Fig 2A-2b, curved collimator 102; Fig. 3A-3B, curved collimator plates 102a and 102b) for positioning around the bore (Fig. 1 and Fig. 2A-Fig. 2B, collimator 102 positioned on gantry 110 and around opening 110a), the curved structure (i) capable of blocking X-rays emitted by the X-ray source ([0037], collimator limits the irradiation area of X-rays that irradiated from the X-ray source), and (ii) including an aperture ([0037], each collimator slit allows for X-rays to be irradiated toward opening) for allowing a portion of X-rays emitted by the X-ray source (Fig. 3B, portion of X-ray R going through collimator) to enter the CT bore when the X-ray source is aligned with the aperture (Fig. 3A-3B, X-ray source 101 aligned with collimator 102), the aperture having a breadth ([0037], width of collimator slit) such that the portion of X-rays entering the CT bore through the aperture (Fig. 3B, X-ray going through collimator), when the X-ray source is a aligned with a center of the aperture (Fig. 3A-3B, X-ray source 101 aligned with collimator 102), excite the X-ray detector (Fig. 3B, X-rays directed toward detector 104) of the CT scanner; and

Baek ‘787 teaches rotating gantry configured to rotate the X-ray source and the X-ray detector around the CT bore ([0048], rotatable gantry); the curved structure (Fig. 5, 120) formed of a metal ([0038], radiation absorbing material such as lead or tungsten) capable of blocking X-rays ([0038], block portions made of material that limits the direction and diffusion of radiation) emitted by the X-ray source (Fig. 5, 200).
Fehre teaches a copper-filled aperture ([0058], cooper filter near aperture). 
However, Baek ‘587, Baek ‘787, and Fehre fails to disclose the one or more processors are configured to activate the X-ray source along a first portion of the rotation around the CT bore when the X-ray source is aligned with the curved structure, and deactivate the X-ray source along a second portion of the revolution around the CT bore when the X-ray source is aligned with the gap.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection set forth in this Office action. Claim 17 is indicated as allowable by virtue of its dependency if rewritten to overcome the 112(b) rejection set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884